UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1443



T. M. VISWANATHAN,

                                            Plaintiff - Appellant,

          versus

BOARD OF GOVERNORS OF THE UNIVERSITY OF NORTH
CAROLINA; C. D. SPANGLER, JR., in his official
capacity; FAYETTEVILLE STATE UNIVERSITY BOARD
OF TRUSTEES; JESSEE WILLIAMS, DR., in his
official and individual capacity; LLOYD V.
HACKLEY, DR., in his official and individual
capacity; LEO EDWARDS, DR., in his official
and individual capacity; JON YOUNG, DR., in
his official and individual capacity; MORRIS
BLOUNT, DR., in his official and individual
capacity; JOSEPH MONROE, DR., in his official
and individual capacity; CLARENCE WHITE, DR.,
in his official and individual capacity; KAYE
WEBB, in her official and individual capacity;
FELTON THOMAS, DR., in his individual and
official capacity; ALL DEFENDANTS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Hiram H. Ward, Senior District
Judge. (CA-94-528-1)

Submitted:   August 22, 1996           Decided:     September 3, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.

T. M. Viswanathan, Appellant Pro Se. Thomas J. Ziko, Celia Grasty
Jones, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders granting
Defendants' motion to dismiss and denying Appellant's motion for

reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Viswanathan v. Board

of Governors, No. CA-94-528-1 (M.D.N.C. Mar. 1 & Apr. 24, 1996). In

light of the disposition of the appeal, we deny Appellant's motion
to vacate order. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2